         Case 1:20-cv-00441-NRB Document 31 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
JOSH STONE,

                    Plaintiff,
                                                          O R D E R
             - against -
                                                       20 Civ. 441(NRB)
ARIANA GRANDE ET AL.,

                Defendants.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Having reviewed the parties’ pre-motion letters dated August

11, 2020 and August 14, 2020, the Court has determined that

defendants may bring their motion without the necessity of a pre-

motion    conference.      The   parties   should   confer   on   a   briefing

schedule agreeable to both sides, in which no more than sixty (60)

days elapse from the filing of defendants’ motion to the filing of

defendants’ reply.

             SO ORDERED.

Dated:       New York, New York
             August 18, 2020


                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE
